ELECTRONIC RECORD
                                                                               S5«-W

COA#       03-12-00315-CR                        OFFENSE:        62.1


           Clifford Bart Dunbar v. The State
STYLE:     ofTexas                               COUNTY:         Travis

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:    167th District Court



DATE: 06/13/14                     Publish: NO   TC CASE #:      D-l-DC-12-904010




                         IN THE COURT OF CRIMINAL APPEALS


          Clifford Bart Dunbar v. The State of
STYLE:    Texas                                       CCA #:            f   *S$'t*
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^FtAei                                       JUDGE:

DATE:       /JlI/v/uJ^                                SIGNED:                           PC:

JUDGE:            )?,£* /sasU^.                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD